Citation Nr: 0614567	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-20 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for chronic acquired 
psychiatric disorder, to include depression, secondary to 
post operative residuals, chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to 
July 1981.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from the February 2004 rating 
decision of the Columbia, South Carolina, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for depression, secondary to service-
connected post operative residuals, chondromalacia of the 
left knee.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) at a Travel Board hearing in March 2006.  A 
transcript of that hearing is f record and associated with 
the claims folder.  


FINDINGS OF FACT

1.  There is no probative medical evidence linking the 
veteran's chronic acquired psychiatric disorder, to include 
depression, to active service.  

2.  There is competent medical evidence of record which links 
the veteran's chronic acquired psychiatric disorder to 
include depression to his service connected chondromalacia of 
the left knee.  




CONCLUSION OF LAW

Chronic acquired psychiatric disorder, to include depression, 
is the result of the veteran's service connected 
chondromalacia of the left knee.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable decision in this case, it is 
unnecessary to enter any discussion regarding whether there 
has been full compliance by VA with respect to its duty to 
notify and duty to assist the veteran in connection with this 
claim of service connection .  Additionally, the agency of 
original jurisdiction will be responsible for addressing any 
VCAA notice defect with respect to the rating and effective 
date elements when effectuating the award.  Therefore, the 
Board finds that the veteran has not been prejudiced in the 
Board's favorable adjudication of his appeal.  See Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506)

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).   

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran asserts, that service connection is warranted for 
an acquired psychiatric disorder, to include depression, as a 
result of his service-connected chondromalacia of the left 
knee.  

The veteran has established a favorable claim in this regard.  

Service medical records show no finding, treatment, or 
diagnosis of a psychiatric disorder in service.  He also did 
not exhibit any signs of a psychosis within one year of his 
service discharge.  As early as 1983, two years after 
service, the veteran began to exhibit symptoms of depression.  
In 2001, his VA medical records reflected that the veteran 
had depression and he had complaints of pain.  By May 2002, 
the veteran was isolating himself in the forest and 
complaining of pain and not wanting to be around others.  He 
was seen in the VA mental health clinic and indicating that 
he was unaware of the etiology of his pain.  In August 2003, 
the veteran was being treated for schizoaffective disorder.  
He complained that he was more depressed when he was bothered 
by back/knee pain.  

In October 2003, the veteran underwent VA examination.  It 
was noted that there were numerous inclusions in the 
veteran's claims file which associated major depressive 
disorder with chronic pain.  The examiner related several 
notes in the veteran's claims folder which were related to 
the veteran's mental health issues.  A few were as follows:  
An April 2001 VA progress report states that the veteran 
complained of being depressed for many years due to chronic 
pain.  The assessment was major depressive disorder (MDD), 
having difficulty with chronic pain.  An August 2001 progress 
report maintained that the veteran had MDD, secondary to 
chronic pain.  In July 2002, a mental health note indicated 
that the veteran was doing pretty good, pain had improved, 
and that he had been isolated since the pain began around age 
20.  An April 2003 progress note from a private physician 
indicated that he had a severe and persistent illness and 
showed no evidence of an affective or psychotic disorder.  A 
June 2003 VA note indicated that the veteran reports he has 
pain in his left knee all day everyday for the past two 
years.  It was noted by the VA examiner that a definitive 
answer to the question posed regarding the veteran's 
condition would remain illusive.  The commingling of possible 
sources for the etiology of depression rendered a decision in 
this case difficult.  Any and all sources of depression in 
the claims file may be contributory.  These would include 
schizoaffective disorder, back pain, knee pain, and major 
depressive disorder, or some combination thereof.  The 
examiner further stated that an opinion as to whether the 
veteran's depression was due solely to his service-connected 
left knee disorder could not be definitively stated.  
However, there remained a valid assumption with backup 
evidence in the claims file that the veteran's continued and 
severe pain resulting from his left knee condition 
contributed to his depression.  The examiner provided two 
diagnoses which were MDD, severe, with psychotic features and 
mood disorder due to general medical condition.  This 
diagnosis listed "depressed mood" as an allowable mood and 
the general medical condition was trauma, left knee.  

The veteran underwent VA examination again in September 2005.  
Mental status examination revealed the veteran avoided eye 
contact most of the time and had to be prompted to speak up.  
He did not consistently express himself in a relevant and 
coherent manner.  Abstracting ability appeared to be 
impaired.  The examiner related that he believed the veteran 
had significant impairment in his cognitive functioning.  He 
appeared to have difficulty concentrating, reasoning, and 
communicating.  The veteran related to the examiner that he 
had one suicide attempt  a long time ago.  At the time, he 
felt there was no way to get away from the chronic pain he 
was feeling.  After a review of the veteran's claims folder 
and the detailed analysis done by the October 2003 VA 
examiner, it was the examiner's opinion that the veteran's 
depression was not caused entirely by his knee injury.  
According to the examiner, it appeared that the veteran had 
schizoaffective component and that may be a more basic layer 
of problem than reactive depressive symptoms.  The veteran 
had difficulty interacting with other people, tended to 
isolate himself and was more comfortable in a withdrawn 
isolated space.  He began showing these problems immediately 
upon his return from military service.  The examiner 
suspected that the veteran may have been at risk for the 
onset of schizoaffective disorder even without his injuries, 
although these certainly contributed to his overall stress 
level and the depression ideation, including hopelessness and 
helplessness.  In the examiner's opinion it was more likely 
than not that the veteran's major depressive disorder 
symptoms noted consistently throughout his claims file were 
not the product of the chondromalacia condition of his knee.  
He opined that the schizoaffective disorder was the primary 
root of the problem with reactive depression secondary to 
this more basic problem area. The diagnostic impression was 
schizoaffective disorder.  

The veteran testified before the undersigned VLJ in 
March 2006.  The veteran related that he received mental 
health treatment from VA for depression.  He noted that he 
was on medication and that he was told by his physician that 
his depression was caused by his left knee.  

In favor of the veteran's claim is the October 2003 VA 
medical examination which indicated, after thorough review of 
the claims folder, a diagnosis which was MDD, severe, with 
psychotic features and mood due to trauma of the left knee.  
The examiner stated that there remained a valid assumption, 
with backup evidence in the claims file that the veteran's 
continued and severe left knee pain contributed to his 
depression.  Further, the September 2005 VA examination 
reflected partially in the veteran's favor when it was noted 
in the examiner's opinion that although he believed that 
schizoaffective disorder was the veteran's primary root 
problem, the major depression was secondary to the more basic 
problem, and that his injuries (left knee) contributed to his 
stress level.  The examiner further states that depression 
was not caused entirely by the service-connected knee 
disability, leading that it had some role in his diagnosed 
depression.  Further, throughout the VA medical records 
associated with the claims folder, there are statements by 
the veteran and medical evidence associating the veteran's 
left knee pain with his depression.  The veteran's statement 
that his left knee felt so bad that he sometimes "wanted to 
kill himself," that he was more depressed when he was 
bothered by back/knee pain, and several diagnoses of MDD, 
secondary to chronic pain, are favorable to the veteran's 
claim.  

Evidence against the veteran's claim includes the 
September 2005 VA examination findings which indicated that 
it was this examiner's opinion that the veteran's current 
depression was not caused entirely by his knee injury.  Other 
findings not favorable to the veteran were diagnoses in the 
veteran's VA records which indicate diagnoses of 
schizoaffective disorder, findings of no affective or 
psychotic disorder, and findings relating that the examiner 
was unsure about the etiology of the veteran's pain.  

Although there is some indication in the record, specifically 
from the Septeber2005 VA examination opinion that it was the 
VA examiner's opinion that the veteran's depression was not 
caused entirely by his knee injury, this opinion did not rule 
out the veteran's depression was in part, contributory to his 
stress level and depression ideation.  The more favorable 
finding from the October 2003 VA examination report found 
that the veteran's service-connected left knee disability 
contributed to the veteran's depression.  When resolving all 
reasonable doubt in the veteran's favor, the veteran's 
acquired psychiatric disorder is proximately due to his 
service-connected left knee chondromalacia.  Therefore, 
service connection for an acquired psychiatric disorder, to 
include depression, is warranted.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include depression, secondary to post operative residuals, 
chondromalacia of the left knee is granted.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


